 Case 1:20-cv-20753-JAL Document 7-1 Entered on FLSD Docket 03/25/2020 Page 1 of 1


                                                      RETURN OF SERVICE

                                          UNITED STATES DISTRICT COURT
                                              Southern District of Florida
Case Number: 1:20-CV- 20753

Plaintiff:
CLAUDIA V. GATTO
vs.
Defendant:
TINTAMAR, LLC and LUIS A. BURASCHI a/k/a LUIGI BURASCH

For:
Brian Pollock, Esq.
Fair Law Firm
7300 N. Kendall Drive, Suite 450
Miami, FL 33156

Received by Miami PSPI, LLC on the 24th day of March, 2020 at 2:56 pm to be served on TINTAMAR LLC c/o LUIGI
BURASCHI, its Registered Agent, 1601 Coral Way, Miami, FL 33173.

I, Stephen Navarrete, do hereby affirm that on the 24th day of March, 2020 at 4:25 pm, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION and COMPLAINT with the date
and hour of service endorsed thereon by me, to: Maria Cabarrelo Clerk as Employee Authorized To Accept Service for
TINTAMAR LLC, at the address of: 1601 Coral Way, Miami, FL 33173, and informed said person of the contents therein, in
compliance with Florida statute 48.081.

Additional Information pertaining to this Service:
At the time of service, Maria Caballero called the manager on the phone and I spoke with Yahaira Sanchez. I advised that I
had process to the listed corporate defendant and that I was going to leave the process with Ms. Caballero. I served the
process with instructions while Ms. Sanchez was on speaker phone. Both Ms. Caballero and Ms. Sanchez acknowledged the
instructions and agreed that the papers be left with Ms. Caballero.

Description of Person Served: Age: 25, Sex: F, Race/Skin Color: Hispanic, Height: 5'10", Weight: 135, Hair: Brown, Glasses:
N

I acknowledge that I am over the age of 18 years, in good standing in the judicial circuit in which this process was served,
and that I have no interest in the above action. Under penalty of perjury, I declare that I have read the foregoing Return of
Service and the acts stated in it are true. F.S. 92.525(2).




                                                                                       Stephen Navarrete
                                                                                       Certified Process Server #1185

                                                                                       Miami PSPI, LLC
                                                                                       1800 Coral Way, Suite 1511
                                                                                       Miami, FL 33145
                                                                                       (305) 285-4321

                                                                                       Our Job Serial Number: NAY-2020000373


                                    Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c
